 

 

 

 

‘19-cr-006 Cc File 2, TX zu K

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

   

TRANSCRIPT ORDER

1. NAME 2. PHONE NUMBER 3. DATE
GREGORY P. SAPIRE 512) 431-9518 11/11/2020
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
.com Austin 78731
8. CASE NUMBER. 9. JUDGE DATES OF
: 1 NI 10. FROM 11, TO 1
12. CASE NAME LOCATION OF INGS
~ M-I9cr S2U ar el 13. CITY 14, STATE
15. ORDER FOR
APPEAL [] cRIMINAL CRIMINAL JUSTICE ACT BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DA’ PORTI
VOIR DIRE . TESTIMONY Witness
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT
CLOSING ARGUMENT PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS OTHER
SENTENCING Proceed held on 11-10-2020
BAIL HEARING nment

17. ORDER

ORIGINAL
CATEGORY | (Includes Certified Copyto | FIRST Copy | APBTTONAL
COPIES
NO. OF COPIES
NO. OF COPIES
NO, OF COPIES
NO. OF COPIES

NO, OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

18. SIGNATURE
/siG P. re

19. DATE
11/11/2020

we

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
